Citation Nr: 1025354	
Decision Date: 07/08/10    Archive Date: 07/19/10

DOCKET NO.  06-24 166	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to an extraschedular evaluation in excess of 30 
percent for an old healed lisfranc fracture dislocations of the 
tarsal-metatarsal joints of the right foot with post traumatic 
degenerative arthritis.

2.  Whether the reduction in rating for an old healed lisfranc 
fracture dislocations of the tarsal-metatarsal joints of the 
right foot with post traumatic degenerative arthritis, from 40 to 
30 percent, effective February 1, 2005, was proper.

3.  Entitlement to compensation pursuant to 38 U.S.C. § 1151 for 
type II diabetes mellitus claimed as due to medication/treatment 
prescribed for treatment for hepatitis.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel


INTRODUCTION

The appellant had active service from November 1982 to 
February1987.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from rating decisions of November 2004 and June 2005 of 
the Regional Office (RO) of the Department of Veterans Affairs 
(VA) located in Nashville, Tennessee.  

The issue of entitlement to compensation pursuant to 38 
U.S.C. § 1151 for Grave's Disease claimed as due to 
medication/treatment prescribed for treatment for 
hepatitis has been raised by the record, but has not been 
adjudicated by the Agency of Original Jurisdiction (AOJ).  
Therefore, the Board does not have jurisdiction over the 
issue, and it is referred to the AOJ for appropriate 
action.  

The issues involving 38 U.S.C.A. § 1151 and entitlement to an 
extraschedular evaluation are addressed in the REMAND portion of 
the decision below and they are REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In April 2004, the RO awarded a 40 percent disability rating 
for a right foot disability.  

2.  As a result of the 40 percent disability award, the 
appellant's combined rating was increased from 40 to 50 percent.  

3.  The maximum combined rating that may be assigned for 
disabilities of the right lower extremity, in accordance with the 
amputation rule, is 40 percent.  


CONCLUSION OF LAW

The reduction of the appellant's disability rating for an old 
healed lisfranc dislocations of the tarsal-metatarsal joints of 
the right foot with post traumatic degenerative arthritis from 40 
to 30 percent was warranted.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. § 4.68 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant has come to the Board claiming that the disability 
rating that was assigned for his right foot disability should not 
have been reduced from 40 to 30 percent, effective February 1, 
2005.  He has asked that the Board restore the 40 percent 
disability rating.  

Initially, the Board notes that it has been determined by the 
United States Court of Appeals for Veterans Claims (Court) that 
the Veterans Claims Assistance Act of 2000 (VCAA), (West 2002) is 
not applicable to claims involving statutory interpretation.  See 
Livesay v. Principi, 15 Vet. App. 165 (2001); see also Dela Cruz 
v. Principi, 15 Vet. App. 143 (2001) (holding that the VCAA does 
not affect matters on appeal when the issue is limited to 
statutory interpretation).  Consequently, the provisions of the 
VCAA, as well as VA's implementing regulations, will not be 
addressed in this portion of the Board's decision.  With respect 
to the notice provisions, the Board observes that a statement of 
the case along with supplemental statements of the case and 
various notice letters have notified the appellant of any type of 
evidence needed to substantiate his claim.

The record reflects that in February 2004, the appellant 
submitted a claim to the RO asking that his right foot disability 
(old healed lisfranc fracture dislocations of the tarsal-
metatarsal joint of the right foot with post traumatic 
degenerative arthritis) be assigned a rating in excess of 20 
percent.  Following a review of the evidence of record, the RO, 
in a rating decision issued on March 1, 2004, assigned a 30 
percent disability rating in accordance with the rating criteria 
found at 38 C.F.R. Part 4, Diagnostic Codes 5010 and 5284 (2003).  
Following that decision, the appellant submitted a VA Form 21-
4138, Statement in Support of Claim, in which he stated that he 
was suffering from "alot of pain".  

Additional medical evidence was submitted to the RO and in April 
2004, the RO issued another rating action.  In that action, the 
RO continued the 30 percent disability rating and then assigned 
an additional 10 percent for "functional loss due to 
disability".  This resulted in an overall increase to 40 percent 
retroactive to February 13, 2004.  The 40 percent disability 
rating was then combined with the appellant's other service-
connected disability, that of a tender scar on the dorsum of the 
right foot.  In accordance with 38 C.F.R. § 4.25 (2003), a 
combined 50 percent disability rating was assigned.  

Upon further review of the claim, the RO then informed the 
appellant that the RO had made a mistake when it issued the April 
2004 rating decision.  Such information was provided to the 
appellant via a rating action issued in September 2004.  
Specifically, the RO stated that clear and unmistakable error 
existed in the April 2004 decision.  It was further noted:

	. . . A determination that there was 
clear and unmistakable error must be based 
on the record and the law that existed at 
the time of the prior decision.  Once a 
determination is made that there was a 
clear and unmistakable error in a prior 
decision that would change the outcome, 
then that decision must be revised to 
conform to what the decision should have 
been.  In this case[, the] rating decision 
dated April 29, 2004 was clearly and 
unmistakably erroneous in assigning a 
combined 50 percent evaluation disabilities 
of one extremity that resulted from a 
musculoskeletal injury, in this case the 
right foot, which exceeds the limit allowed 
by law under the amputation rule.  The law 
holds that the combined rating for 
disabilities of an extremity shall not 
exceed the rating for amputation at the 
elective level, were amputation to be 
performed.  For disabilities involving the 
lower extremities below the knee, the 
combined evaluation may not exceed 40 
percent. . . .

This proposed rating reduction was effectuated with a rating 
action that was issued in November 2004.  The appellant was 
notified of this action and he has appealed claiming that the 
reduction should not have occurred.  

Pursuant to C.F.R. § 3.103(b)(2), no award of compensation will 
be reduced unless the beneficiary is notified of such adverse 
action and has been provided a period of 60 days to submit 
evidence showing that the adverse action should not be taken.  38 
C.F.R. § 3.103(b)(2).  When a rating has been in effect for at 
least five years, 38 C.F.R. § 3.344 requires that the RO and the 
Board ensure that a rating reduction be based on an examination 
that is as complete as the examinations that formed the basis for 
the original rating and that the condition not be likely to 
return to its previous level.  38 C.F.R. § 3.344(a), (b), (c) 
(2009); Kitchens v. Brown, 7 Vet. App. 320, 324 (1995).  A 
reduction may be accomplished when the rating agency determines 
that evidence makes it reasonably certain that the improvement 
will be maintained under the ordinary conditions of life.  38 
C.F.R. § 3.344(a) (2009).  However, where a rating has been in 
effect for less than five years, the regulatory requirements 
under 38 C.F.R. § 3.344(a) and (b) are inapplicable, as set forth 
in 38 C.F.R. § 3.344(c).  In such cases 38 C.F.R. § 3.344(c) 
states that reexamination disclosing improvement will warrant 
reduction in rating.

The Board notes that the procedural requirements regarding proper 
notification of the proposed rating reduction from 40 percent to 
30 percent for a right foot disability were satisfied by a letter 
sent to the appellant in December 2004.  This correspondence 
referred to the rating reduction decision that detailed all 
material facts and reasoning behind the proposal.  Moreover, the 
letter apprised the appellant that he had 60 days to submit 
additional evidence demonstrating that his current disability 
evaluation should be maintained.  The Board notes that the 40 
percent rating for was in effect for less than five years.  
Therefore, the provisions of 38 C.F.R. § 3.344(a) and (b) (2009) 
regarding stabilization of disability evaluations are not 
specifically applicable in this appeal.  See 38 C.F.R. § 3.344(c) 
(2009).

As noted, the basis of the reduction was not because there had 
been improvement in the foot disability but on the basis that a 
clear and unmistakable error existed in the April 2004 rating 
decision that assigned a 40 percent disability rating which 
allowed for a combined rating of 50 percent to be awarded.  
Previous determinations by an AOJ that are final and binding, and 
will be accepted as correct in the absence of clear and 
unmistakable error.  Where evidence establishes such error, the 
prior decision will be reversed or amended.  38 U.S.C.A. § 7105 
(West 2002); 38 C.F.R. § 3.105(a) (2009).  

The United States Court of Appeals for Veterans Claims, 
hereinafter the Court, has propounded a three-pronged test to 
determine whether clear and unmistakable error is present in a 
prior determination:  (1) "[E]ither the correct facts, as they 
were known at the time, were not before the adjudicator (i.e., 
more than a simple disagreement as to how the facts were weighed 
or evaluated) or the statutory or regulatory provisions extant at 
the time were incorrectly applied," (2) the error must be 
"undebatable" and of the sort "which, had it not been made, 
would have manifestly changed the outcome at the time it was 
made," and (3) a determination that there was clear and 
unmistakable error must be based on the record and the law that 
existed at the time of the prior adjudication in question.  
Damrel v. Brown, 6 Vet. App. 242, 245 (1994) (quoting Russell v. 
Principi, 3 Vet. App. 310, 313-14 (1992) (en banc)).

In Fugo v. Brown, 6 Vet. App. 40, 43 (1993), the Court further 
held that clear and unmistakable error is error of fact or law 
that, when called to the attention of later reviewers, compels 
the conclusion, to which reasonable minds could not differ, that 
the result would have been manifestly different but for the 
error.  "Clear and unmistakable error is an administrative 
failure to apply the correct statutory and regulatory provisions 
to the correct and relevant facts; it is not mere 
misinterpretation of facts."  Oppenheimer v. Derwinski, 1 Vet. 
App. 370, 372 (1991).

As noted above, 38 C.F.R. § 4.68 (2009) specifically states that 
the combined rating for any extremity shall not exceed the rating 
for the amputation at the elective level were amputation to be 
performed.  The original assignment of a 40 percent rating for 
the right foot disability which led to a combined rating of 50 
percent was an administrative failure to apply the correct 
statutory and regulatory provisions to the facts, and therefore, 
resulted in clear and unmistakable error.  Therefore, the Board 
concludes that the evidence supports the reduction in the 
disability rating for the service-connected right foot disability 
from 40 to 30 percent, effective February 1, 2005.  


ORDER

The reduction in rating for an old healed lisfranc fracture 
dislocations of the tarsal-metatarsal joints of the right foot 
with post traumatic degenerative arthritis, from 40 to 30 
percent, effective February 1, 2005, was proper, and restoration 
of the 40 percent disability rating is denied.  


REMAND

The other two issues on appeal involve entitlement to an 
extraschedular evaluation in excess of 30 percent for the 
appellant's right foot disability and whether benefits should be 
awarded pursuant to 38 U.S.C. § 1151 for diabetes mellitus.  

With respect to the first issue, as the Board reported above, the 
appellant is already in receipt of a combined rating for his 
right lower extremity condition that meets the maximum schedular 
rating permitted for such conditions, under the "amputation 
rule."  Nevertheless, a higher rating could be assigned if it is 
determined that an extraschedular evaluation should be assigned.  
See Thun v. Peake, 22 Vet. App. 111 (2008); 38 C.F.R. § 3.321(b) 
(2009).  

A review of the claims folder indicates that the RO has not 
evaluated whether the schedular evaluation contemplates the 
appellant's level of disability and symptomatology, and whether 
the schedular evaluation is inadequate.  When the rating schedule 
is inadequate to evaluate a claimant's disability picture and 
that picture has related factors such as marked interference with 
employment or frequent periods of hospitalization, then the case 
must be referred to the Under Secretary for Benefits or the 
Director of the Compensation and Pension Service for a 
determination of whether, to accord justice, the claimant's 
disability picture requires the assignment of an extraschedular 
rating.  Because this has not occurred, the claim must be 
returned to the RO/AMC for additional action.  

Additionally, pursuant to the duty to notify, the appellant 
should be notified of the elements necessary to substantiate a 
claim of entitlement to an extraschedular evaluation.  38 
U.S.C.A. §§ 5103(a) (West 2002 & Supp. 2009); 38 C.F.R. 
§ 3.159(b)(1) (2009); see also Thun v. Peake, 22 Vet. App. 111 
(2008).  Specifically, the appellant should identify and/or 
provide evidence that his service-connected right foot 
disability, not inclusive of the scar, presents an exceptional or 
unusual disability picture with such related factors as marked 
interference with employment or the need for frequent periods of 
hospitalization.  See 38 C.F.R. § 3.321(b)(1) (2009).

With respect to the other issue on appeal, appellant asserts that 
compensation is due under 38 U.S.C.A. § 1151 as VA treatment 
caused an additional disability.  

Specifically, a biopsy in July 2004 revealed that the appellant 
had serious health issues as a result of his hepatitis C (namely 
Grade 2, Stage 4 cirrhosis with mild macrovesicular steatosis).  
In response, the medical consensus was that treatment should be 
undertaken to combat these symptoms.  Specifically, it was 
thought that an attempt at antiviral therapy should be attempted 
to delay progression to decompensated liver disease and to 
perhaps prevent development of hepatoma.    

The common immediate and long term adverse effects of pegylated 
interferon/ribavirin treatment were discussed with the appellant 
including flu-like symptoms (fever, chills, body aches), nausea, 
skin rashes, headaches, anemia and depression.  He was also 
informed of other potential physiological, biochemical, 
hematological, and psychological effects that might also occur.  
The appellant was also provided with additional educational 
materials which covered potential side effects.  The appellant 
consented to the treatment.

After being on the pegylated interferon/ribavirin treatment for 
approximately 8 weeks, the appellant was hospitalized at which 
time he was diagnosed with diabetes mellitus.

In a VA treatment record it was noted that literature suggests 
that interferon has been known to induce diabetes mellitus, but 
the incidence is very rare (occurring reportedly in less than 1% 
of patients treated).  As such, it is unclear whether this should 
be considered a reasonable foreseeable consequence of pegylated 
interferon/ribavirin treatment.

The appellant's accredited representative has raised the specter 
of whether appellant could properly give his consent for any 
treatment he received for his hepatitis condition.  That is, the 
accredited representative has indicated that in December 2004 the 
appellant was placed under the legal guardianship of a [redacted] 
[redacted].  

It appears that this statement is in error, as [redacted]
has been appointed as is the guardian for the appellant's son; 
however, both the appellant and his son share the same name, and 
it is therefore understandable how confusion could therefore 
arise, particularly in light of the fact that the appellant 
rarely designates himself "Sr."  Nevertheless, on remand it 
should be clarified whether the Veteran is in fact under 
guardianship.
 
Under 38 U.S.C.A. § 1151, to establish that carelessness, 
negligence, lack of proper skill, error in judgment, or similar 
instance of fault on VA's part in furnishing hospital care, 
medical or surgical treatment, or examination proximately caused 
a service member's additional disability or death, it must be 
shown that the hospital care or medical or surgical treatment 
caused the service member's additional disability or death; and 
(i) VA failed to exercise the degree of care that would be 
expected of a reasonable health care provider; or (ii) VA 
furnished the hospital care or medical or surgical treatment 
without the service member's informed consent.

In this regard, determinations of whether there was informed 
consent involve consideration of whether the health care 
providers substantially complied with the requirements of 38 
C.F.R. § 17.32 (2009).  Minor deviations from the requirements of 
38 C.F.R. § 17.32 (2009) that are immaterial under the 
circumstances of a case will not defeat a finding of informed 
consent.  38 C.F.R. § 3.361(d)(1) (2009).  VA regulations provide 
that informed consent is the freely given consent that follows a 
careful explanation by the practitioner to the patient of the 
proposed diagnostic or therapeutic procedure or course of 
treatment; the expected benefits; reasonably foreseeable 
associated risks, complications, or side effects; reasonable and 
available alternatives; and anticipated results if nothing is 
done.  See 38 C.F.R. § 17.32(c) (2009).  

Whether the proximate cause of a service member's additional 
disability or death was an event not reasonably foreseeable is 
determined based on what a reasonable health care provider would 
have foreseen.  The event need not be completely unforeseeable or 
unimaginable but must be one that a reasonable health care 
provider would not have considered to be an ordinary risk of the 
treatment provided.  In determining whether an event was 
reasonably foreseeable, VA will consider whether the risk of that 
event was the type of risk that a reasonable health care provider 
would have disclosed in connection with the informed consent 
procedures of 38 C.F.R. § 17.32.  38 C.F.R. § 3.361(d)(2) (2009).

Because it is unclear whether, in light of the guardianship given 
to [redacted], whether the appellant was legally capable of 
giving consent for any treatment received for his hepatitis 
condition, the Board believes that additional development should 
occur on this issue.  Hence, this issue will also be returned to 
the RO/AMC for additional action.

The action identified herein is consistent with the duties 
imposed by the VCAA.  However, identification of specific action 
requested on remand does not relieve the RO/AMC of the 
responsibility to ensure full compliance with the VCAA and its 
implementing regulations.  Hence, in addition to the action 
requested above, the RO/AMC should also undertake any other 
development and/or notification action deemed warranted by the 
VCAA prior to adjudicating the claim on appeal.

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should provide to the 
appellant all notification action required 
by the Veterans Claims Assistance Act of 
2000, Pub. L. No. 106- 475, 114 Stat. 2096 
(2000), with respect to extraschedular 
evaluation claims.  The claims file must 
include documentation that there has been 
compliance with the VA's duties to notify 
and assist a claimant as set forth in the 
VCAA as specifically affecting the issue of 
an extraschedular evaluation in accordance 
with 38 C.F.R. § 3.321(b)(1).  Any notice 
given, or action taken thereafter, must 
comply with current, controlling legal 
guidance.

2.  The RO/AMC, working through the 
appellant's accredited representative, 
should request copies of any documents 
establishing that the appellant is under 
the guardianship of another. 

3.  The RO/AMC should contact the appellant 
and ask how his service-connected right 
lower leg disabilities have affected his 
job performance.  The appellant should be 
asked to provide documentation showing that 
any or all of the claimed disabilities have 
prevented him from working, that they have 
caused him to miss work for medical 
treatment, and that they have interfered 
with how he performs his duties.  Any 
information obtained should be included in 
the claims folder for future review.  If 
the appellant fails to respond to this 
inquiry, that too should be noted in the 
claims folder.

4.  The RO/AMC should arrange for the 
appellant's medical records to be reviewed 
by an appropriate medical professional in 
order to determine the nature and extent of 
the appellant's diabetes mellitus and any 
other residual condition that may be a 
result of treatment received for hepatitis 
C.  A complete rationale should be provided 
for any opinion expressed.  The examiner 
should determine whether the appellant's 
development of type II diabetes mellitus 
was a reasonably foreseeable result of the 
appellant's interferon treatment for his 
hepatitis C.  

For the purpose of this inquiry, 
"reasonably foreseeable" does not mean 
that the event was completely unforeseeable 
or unimaginable but rather that it was one 
that a reasonable health care provider 
would not have considered to be an ordinary 
risk of the treatment provided.  In 
determining whether an event was reasonably 
foreseeable, the examiner should indicate 
whether the risk of developing diabetes 
mellitus was the type of risk that a 
reasonable health care provider would have 
disclosed in connection with the informed 
consent procedures for pegylated 
interferon/ribavirin treatment. 

5.  The AMC/RO should review the claims 
folder and ensure that all of the foregoing 
development actions have been conducted and 
completed in full.  If any development is 
incomplete, appropriate corrective action 
is to be implemented.  

6.  Thereafter, the AMC/RO should 
adjudicate the issues on appeal, including 
giving consideration to whether referral to 
the Director of VA Compensation and Pension 
for extraschedular considereation is 
warranted.  If the benefits sought on 
appeal remain denied, the appellant should 
be provided a supplemental statement of the 
case (SSOC).  The RO/AMC is reminded that 
in making a determination as to whether an 
extraschedular evaluation may be assigned, 
that the RO/AMC must fully discuss why, or 
why not, it is sending the claim to the 
Director of VA Compensation and Pension.  
The SSOC must contain notice of all 
relevant actions taken on the claim for 
benefits, to include a summary of the 
evidence and applicable law and regulations 
considered pertinent to the issues 
currently on appeal.  An appropriate period 
of time should be allowed for response.  

Thereafter, the case should be returned to the Board for further 
appellate consideration. No action is required of the appellant 
until he is contacted by the RO/AMC.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).


______________________________________________
MATTHEW W. BLACKWELDER
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


